         Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CENTER FOR PUBLIC INTEGRITY,               )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )
                                           ) Civil Action No. 1:19-cv-03265-CKK
U.S. DEPARTMENT OF DEFENSE                 )
                                           )
and                                        )
                                           )
OFFICE OF MANAGEMENT AND                   )
BUDGET,                                    )
                                           )
      Defendants.                          )
__________________________________________)

  DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO FILE
  A SUPPLEMENTAL DECLARATION, IN LIGHT OF THE COVID-19 PANDEMIC

       Defendants hereby move for an extension of 30 days to respond to the Court’s Order

dated March 19, 2020, requiring Defendants to submit by March 30 a supplemental declaration

from OMB to “provide additional details about the specific, identifiable harm that would be

caused by disclosure of the specific information withheld.” This is Defendants’ first request for

an extension. The parties have conferred on this matter, and Plaintiff does not oppose

Defendants’ request for a 30-day extension.

       This extension is necessary as a result of the exigent circumstances of responding to the

COVID-19 pandemic. As explained in the Declaration of Heather V. Walsh (“Walsh Decl.”),

attached hereto as Exhibit 1, the development of the federal government’s response has

particularly strained OMB’s limited resources within its Office of General Counsel (“OGC”).

OMB’s OGC is responsible for handling the agency’s responses to all litigation involving the

agency, including FOIA lawsuits. Walsh Decl. ¶ 6. Currently, OMB’s OGC is working on a

                                                1
             Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 2 of 9



record 42 active FOIA lawsuits against the agency. Walsh Decl. ¶ 6. At the same time, this same

office is also the central provider of legal advice within OMB and the Executive Office of the

President (“EOP”) on a host of legal, policy, and budgetary matters concerning the COVID-19

pandemic. Walsh Decl. ¶ 6. Therefore, OMB’s OGC is necessarily playing a leading role on a

vast range of aspects of the Federal Government’s response to the COVID-19 pandemic. Walsh

Decl. ¶ 6. To meet the drastic increase in immediate demands for legal counsel within the

agency, the EOP, and across the Federal Government, often under extremely short deadlines,

OMB’s OGC has dramatically restructured all of its staff assignments in recent days to focus all

available resources on the pressing needs of administering the Federal Government’s response to

the COVID-19 pandemic. Walsh Decl. ¶ 7. For these reasons, OMB requires a 30-day extension

that will allow OMB to apply its limited resources to a variety of immediate tasks that are

essential to implementing the federal government’s response to the COVID-19 pandemic. Walsh

Decl. ¶ 9.

       Accordingly, Defendants respectfully move the Court to grant this unopposed 30-day

extension and reset to April 29, 2020, the deadline for OMB to submit its supplemental

declaration.

       A proposed order accompanies this motion.




                                                2
        Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 3 of 9




Dated: March 24, 2020              Respectfully submitted,



                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   MARCIA BERMAN
                                   Assistant Director
                                   Federal Programs Branch

                                    /s/ Amber Richer__________________
                                   AMBER RICHER (CA Bar No. 253918)
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20530
                                   Tel: (202) 514-3489
                                   Email: amber.richer@usdoj.gov

                                   Attorneys for Defendant




                                      3
Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 4 of 9




                      Exhibit 1
Declaration of Heather V. Walsh
          Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 5 of 9



                           DECLARATION OF HEATHER V. WALSH



        I, Heather V. Walsh, make the following declaration based on personal knowledge and

information made available to me in the course of my official duties:

1.      I am the Deputy General Counsel in the Office of Management and Budget’s (“OMB”)

Office of the General Counsel (“OGC”). Previously, I was an Assistant General Counsel in this

office, and I have worked at OMB since 2009.

2.      My office handles all requests submitted to OMB under the Freedom of Information Act

(FOIA), 5 U.S.C. § 552. One of my responsibilities is to supervise the staff responsible for

handling FOIA requests. Due to my official duties, I am familiar with the procedures followed

by OMB OGC in responding to FOIA requests. Additionally, I regularly work with OMB staff

across multiple components of the agency, and am therefore familiar with the breadth and variety

of OMB’s involvement in issues across the Federal Government.

3.      The purpose of this declaration is to update the Court about recent changes in

circumstances related to the Federal Government’s response to the novel Coronavirus disease

(COVID-19) and how that has affected the resources OMB has available to meet the agency’s

obligations in FOIA cases.

4.      On March 11, 2020, the World Health Organization publicly characterized COVID-19 as

a pandemic. 1 On March 13, 2020, President Trump declared a National Emergency, 2 and on

March 16, 2020, the President announced new guidelines to slow the spread of the virus,


1
 See Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19): Situation Summary,
available at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html.
2
 See Presidential Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak, available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
           Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 6 of 9



including avoiding groups of more than 10 people and working or schooling from home

whenever possible. 3 These guidelines follow recommendations by the Centers for Disease

Control and Prevention to engage in social distancing and, in some circumstances, to close

schools. 4 Further, OMB has issued guidance to the heads of all Federal agencies to implement

maximum telework flexibilities. OMB’s guidance directs agencies “to offer maximum telework

flexibilities to all current telework eligible employees, consistent with operational needs of the

departments and agencies as determined by their heads.” 5

5.       The Acting Director of OMB further implemented OMB’s guidance for his own agency

through an email on March 15, 2020, sent to all OMB employees calling on supervisors to

implement telework for all telework-ready employees starting on March 16, 2020.

                          OMB’s Limited Resources Available to Address
                          High-Priority Work Addressing the Pandemic

6.      OMB’s OGC is responsible for handling the agency’s responses to all litigation involving

the agency, including FOIA lawsuits. Currently, OMB’s OGC is representing the agency as a

defendant in a record 42 active FOIA lawsuits. Meanwhile, this same office is also the central

provider of legal advice within OMB and the Executive Office of the President (EOP) on a host

of legal, policy and budgetary matters concerning the COVID-19 pandemic. Therefore, OMB’s

OGC is necessarily playing a leading role on a vast range of aspects of the Federal Government’s

response to the COVID-19 pandemic.


3
 See The President’s Coronavirus Guidelines for America, available at https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf.
4
 See Centers for Disease Control and Prevention, Implementation of Mitigation Strategies for Communities with
Local COVID-19 Transmission, available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-
mitigation-strategy.pdf.
5
 See OMB Memorandum M-20-15, Updated Guidance for the National Capital Region on Telework Flexibilities in
Response to Coronavirus, available at https://www.whitehouse.gov/wp-content/uploads/2020/03/M20-15-Telework-
Guidance-OMB.pdf.

                                                       2
          Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 7 of 9



7.     To meet the drastic increase in demands for legal counsel within the agency, the EOP,

and across the Federal Government, often under extremely short deadlines, OMB’s OGC has

dramatically restructured all of its staff assignments in recent days to apply all available

resources to the pressing needs of administering the Federal Government’s response to the

COVID-19 pandemic. However, this strategy is being hampered by the unyielding need of a

substantial portion of OMB’s OGC staff resources to continue working on FOIA litigation at

historically high levels to meet existing obligations in FOIA cases.

               Telework Does Not Allow Access to Secure Systems and Records

8.     Additionally, some aspects of my office’s work for OMB’s current FOIA cases requires

accessing secure and classified email systems and records. The terminals that allow access to

these systems and records are located in OMB’s secure areas and cannot be accessed remotely.

As such, certain aspects of OMB’s work on FOIA cases involving searches and processing of

records on secure systems will be delayed.

9.     For these reasons, it is vitally important that the Court grant a 30-day extension of its

FOIA responsibilities so that OMB can shift staff resources to a variety of tasks that are essential

to implementing the Executive Branch’s response to the COVID-19 pandemic.


       In accordance with 28 U.S.C. § 1746, I declare and affirm under penalty of perjury that

the foregoing is true and correct to the best of my knowledge, information, and belief.

       Executed in Washington, District of Columbia, this 19th day of March, 2020.




Heather V. Walsh
Deputy General Counsel
Office of the General Counsel
Office of Management and Budget


                                                  3
         Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 8 of 9



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia

using the CM/ECF filing system.



                                                       /s/ Amber Richer__________________
                                                      AMBER RICHER (CA Bar No. 253918)
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, D.C. 20530
                                                      Tel: (202) 514-3489
                                                      Email: amber.richer@usdoj.gov




                                                 1
        Case 1:19-cv-03265-CKK Document 30 Filed 03/24/20 Page 9 of 9



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CENTER FOR PUBLIC INTEGRITY,               )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )
                                           ) Civil Action No. 1:19-cv-03265-CKK
U.S. DEPARTMENT OF DEFENSE                 )
                                           )
and                                        )
                                           )
OFFICE OF MANAGEMENT AND                   )
BUDGET,                                    )
                                           )
      Defendants.                          )
__________________________________________)

                                 [PROPOSED] ORDER

      Upon consideration of Defendants’ Unopposed Motion for an Extension, it is hereby

ORDERED that Defendants’ motion is GRANTED.

      It is further ORDERED that Defendants shall submit the supplemental declaration from

OMB by April 29, 2020.



_________________________________                ____________________________________
Date                                             HON. COLLEEN KOLLAR-KOTELLY
                                                 United States District Judge




                                            1
